

 
                                                                                        Exhibit
10.1

Nonemployee Director Stock Option Agreement
The Toro Company 2010 Equity and Incentive Plan




This Agreement (this “Agreement”) dated [________] (“Grant Date”), between The
Toro Company, a Delaware corporation (“Toro”), and [______________] (“you”) sets
forth the terms and conditions of the grant to you of a nonqualified option
(this “Option”) to purchase [_________] shares of common stock, par value $1.00
per share, of Toro (“Shares”) at an exercise price of $[______] per Share, under
The Toro Company 2010 Equity and Incentive Plan (the “Plan”).  This Option is
subject to all of the terms and conditions set forth in the Plan, this Agreement
and the Nonemployee Director Stock Option Acceptance Agreement should you decide
to accept this Option.  All of the terms in this Agreement and the Nonemployee
Director Stock Option Acceptance Agreement that begin with a capital letter are
either defined in this Agreement or in the Plan.


1.           Expiration Date.  This Option shall expire on
[____________________].


2.           Vesting.  Except as provided in Sections 3, 5 and 6 of this
Agreement, this Option shall vest and become exercisable in three (3) as equal
as possible installments on each of the first, second and third anniversaries
after the Grant Date (rounding down to the nearest whole share on the first
vesting date, if necessary, and on the second vesting date, if necessary).


3.           Effect of Termination of Service as a Director of Toro.


(a)           Disability.  If your service as a nonemployee director of Toro is
terminated by reason of your Disability, this Option will vest immediately, and
you or your guardian or legal representative, as the case may be, may exercise
this Option until the earlier of the date this Option expires or one (1) year
after the date your service as a nonemployee director of Toro terminates by
reason of your Disability.


(b)           Death.  If you die, this Option will vest immediately, and your
legal representatives, heirs or legatees may exercise this Option until the
earlier of the date this Option expires or one (1) year after the date of your
death.


(c) Other.  If your service as a director of Toro is terminated for any reason
other your death or Disability and you have served as a member of the Board for
ten (10) full fiscal years or longer (i) this Option will continue to vest in
accordance with its terms, and (ii) you may exercise the vested portion of this
Option (including any portion of this Option that vests pursuant to (i)) for up
to four (4) years after the date of termination, but not later than the date
this Option expires.  If your service as a nonemployee director of Toro is
terminated for any reason other your death or Disability and you have served as
a member of the Board for less than ten (10) full fiscal years, you may exercise
the then vested portion of this Option, if any, for a period of three (3) months
after the date your service as a director of Toro terminates, but not later than
the

 
 

--------------------------------------------------------------------------------

 

date this Option expires, and any unvested portion of this Option will be
canceled on the date your service as a nonemployee director of Toro terminates.


4.           No Transfer.  You may not transfer this Option other than by will
or applicable laws of descent and distribution or, if approved by the Committee,
pursuant to a qualified domestic relations order entered into by a court of
competent jurisdiction.


5.           Adverse Action.  In addition to the other rights of the Committee
under the Plan, if you are determined by the Committee, acting in its sole
discretion, to have taken any action that would constitute an Adverse Action,
(a) all of your rights under the Plan and any agreements evidencing an Award
granted under the Plan, including this Agreement evidencing this Option, then
held by you shall terminate and be forfeited without notice of any kind, and (b)
the Committee in its sole discretion may require you to surrender and return to
Toro all or any Shares received, or to disgorge all or any profits or any other
economic value (however defined by the Committee) made or realized by you,
during the period beginning one (1) year prior to your termination of service as
a director of Toro, in connection with any Awards granted under the Plan,
including this Option, or any Shares issued upon the exercise or vesting of any
Awards, including this Option.  Toro may defer the exercise of this Option for a
period of up to ninety (90) days in order for the Committee to make any
determination as to the existence of an Adverse Action.  This Section 5 shall
not apply following a Change of Control.


6.           Change of Control. In the event of a Change of Control, the
provisions of the Plan applicable to a Change of Control will apply to this
Option.


7.           Methods of Exercise.  In order to exercise this Option, you must
deliver to Toro’s Vice President, Secretary and General Counsel or Director,
Corporate Counsel and Assistant Secretary a written notice of exercise in a form
specified or accepted by the Committee specifying the number of whole Shares
with respect to which you wish to exercise this Option, accompanied by payment
in full of the exercise price for the Shares to be purchased.  Payment may be
made (a) in cash; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the exercise price; (c) by a cashless (broker-assisted)
exercise; (d) by a “net exercise” of this Option (as further described below);
(e) by any combination of (a), (b), (c) and (d); or (f) by any other method
approved or accepted by the Committee in its sole discretion.  In the case of a
“net exercise” of this Option, Toro will reduce the number of Shares issued upon
the exercise of this Option by the largest number of whole Shares that has a
Fair Market Value on the exercise date that does not exceed the aggregate
exercise price for the Shares exercised under this method and will require cash
payment from you for any remaining exercise price.  Shares will no longer be
outstanding under this Option (and will therefore not thereafter be exercisable)
following the exercise of this Option to the extent of (i) Shares used to pay
the exercise price of this Option under the “net exercise,” and (ii) Shares
actually delivered to you as a result of such exercise.



 
 

--------------------------------------------------------------------------------

 

8.           General Restriction.  If at any time the Committee determines that
the listing, registration or qualification of the Shares subject to this Option
on any securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the issue or purchase of Shares upon
exercise of this Option, this Option may not be exercised unless such listing,
registration, qualification, consent or approval has been obtained free of
conditions not acceptable to the Committee.  Under certain circumstances as set
forth in the Plan, if the exercise of this Option is prevented by certain
provisions of the Plan, this Option will remain exercisable until thirty (30)
days after the date such exercise first would no longer be prevented by such
provisions, but in any event no later than the expiration date of this Option.


9.           Shareholder Status.  You shall have no rights as a shareholder with
respect to any Shares underlying this Option until such Shares have been duly
issued and delivered to you in accordance with the terms of this Agreement and
the Nonemployee Director Stock Option Acceptance Agreement, and no adjustment
shall be made for dividends of any kind or description whatsoever or for
distributions of rights of any kind or description whatsoever respecting such
Shares except as expressly set forth in the Plan.


10.           Governing Law. This Agreement and the Nonemployee Director Stock
Option Acceptance Agreement shall be construed, administered and governed in all
respects under and by the applicable laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.


11.           Conflict.  To the extent the terms of this Agreement or the
Nonemployee Director Stock Option Acceptance Agreement are inconsistent with the
Plan, the provisions of the Plan shall control and supersede any inconsistent
provision of this Agreement.


12.           Non-Negotiable Terms.  The terms of this Agreement and the
Nonemployee Director Stock Option Acceptance Agreement are not negotiable, but
you may refuse to accept this Option by immediately notifying Toro’s Vice
President, Secretary and General Counsel in writing.




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by The Toro
Company and has been executed by you by execution of the attached Nonemployee
Director Stock Option Acceptance Agreement.


[Missing Graphic Reference]




[____________]                                                                By:________________________________
Chairman and CEO



 
 

--------------------------------------------------------------------------------

 





Nonemployee Director Stock Option Acceptance Agreement
___________ __, 20__




I hereby agree to the terms and conditions governing the Option grant as set
forth in the Nonemployee Director Stock Option Agreement, this Nonemployee
Director Stock Option Acceptance Agreement and as supplemented by the terms and
conditions set forth in the Plan.


In accepting the Option grant, I hereby acknowledge that:


(a)           The Plan is established voluntarily by Toro, it is discretionary
in nature and it may be modified, amended, suspended or terminated by Toro at
any time, unless otherwise provided in the Plan, the Nonemployee Director Stock
Option Agreement or this Nonemployee Director Stock Option Acceptance Agreement;


(b)           The grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future Option grants, or
benefits in lieu of Option grants, even if Option grants have been granted
repeatedly in the past;


(c)           All decisions with respect to future Option grants, if any, will
be at the sole discretion of Toro;


(d)           I am voluntarily participating in the Plan;


(e)           The future value of the Shares underlying the Option is unknown
and cannot be predicted with certainty and if the Option vests and I exercise
the Option in accordance with the terms of the Nonemployee Director Option
Agreement and this Nonemployee Director Stock Option Acceptance Agreement and am
issued Shares, the value of those Shares may increase or decrease;


(f)           In consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares acquired upon exercise of
the Option resulting from termination of my service as a nonemployee director of
Toro and I hereby irrevocably release Toro and its Affiliates and Subsidiaries
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
acceptance of the Option grant, I shall be deemed irrevocably to have waived my
entitlement to pursue such claim;


(g)           Toro is not providing any tax, legal or financial advice, nor is
Toro making any recommendations regarding my participation in the Plan, or my
purchase or sale of the Shares underlying the Option; and


(h)           I have been advised to consult with my own personal tax, legal and
financial advisors regarding my participation in the Plan before taking any
action related to the Plan.


I hereby acknowledge that I have received electronically a copy of the Plan, the
Prospectus relating to the Plan and Toro’s most recent Annual Report on Form
10-K.  I hereby agree to accept electronic delivery of copies of any future
amendments or supplements to the Prospectus or any future Prospectuses relating
the Plan and copies of all reports, proxy statements and other communications
distributed to Toro’s security holders generally by email directed to my Toro
email address.


Note:  If you do not wish to accept the Option on the terms stated in the
Nonemployee Director Option Agreement or this Nonemployee Director Stock Option
Acceptance Agreement, please immediately contact Toro’s Vice President,
Secretary and General Counsel to decline the grant.




Signature:                                                                
Print Name:                                                                
Date:                                                                



 




 
 

--------------------------------------------------------------------------------

 
